Citation Nr: 0902135	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability of the right shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  .

The veteran had a Travel Board Hearing before the undersigned 
in October 2006.  A transcript is associated with the claims 
folder.  

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has had a continuity of dermatological 
symptoms since military service, which at present manifest as 
a current, chronic neurodermatitis condition.  

2.  Evidence received since the last final decision of record 
with respect to a right and left shoulder disability is new 
to the record, and it addresses unestablished facts necessary 
to substantiate the underlying claims; the evidence raises a 
reasonable chance of substantiating the underlying claims for 
service connection.  

3.  The veteran has a current right shoulder disorder, 
several episodes of in-service right shoulder symptomatology, 
and a competent medical link has been established between the 
current disorder and military service.  


CONCLUSIONS OF LAW

1.  Service connection for a skin condition is warranted.  38 
U.S.C.A. §§ 1110, 1131,  5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  New and material evidence has been submitted to reopen 
claims for entitlement to service connection for a right and 
left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Service connection for a right shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims or service connection for a skin 
condition and for a right shoulder disability.  Therefore, no 
further development is needed with respect to these claims.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim. See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis-Skin Condition

The veteran contends that he developed a dermatological 
condition in service, and that he has continually had 
symptoms of this disorder until the present.  

Upon review of the service medical records, it is evident 
that the veteran was seen in January 1965 for a rash on both 
of his legs.  Post-service, the veteran was seen at the Wake 
Forest University Medical Center Department of Dermatology in 
June and July 1992, complaining of rashes that were 
constantly itchy.  In this consultation, a diagnosis of 
seborrheic dermatitis was made.  

To clarify the existence of a current diagnosis, as well as 
to determine if there was any relationship between a current 
skin condition and the in-service rash, the veteran was 
afforded a VA dermatology examination in September 2005.  In 
the associated report, the veteran was diagnosed with 
neurodermatitis.  The examiner stated that the in-service 
condition could have been a tinea infection or an intertrigo, 
which he felt "seems to have progressed to having a 
significant neurodermatitis component."  The examiner stated 
that he couldn't determine if the current neurodermatitis was 
related to his military service; however, he did state that 
"he did initially begin to have trouble while he was in the 
service in Guam."  Subsequent to this report, a private 
physician's note dated in November 2006 assessed the veteran 
with "chronic dermatitis by history since military 
service."  

The Board notes that the veteran does not have the requisite 
medical credentials to render a competent diagnosis for his 
skin condition.  See Espiritu, supra.  He is, however, as a 
layperson competent to report on that which comes to him 
through his senses, such as an itchy rash, or discoloration 
of the skin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this regard, the veteran's complaints of an 
itchy rash from service onward, are probative in establishing 
a continuity of symptomatology.  Moreover, it is clear that 
the veteran did indeed have dermatological problems in 
service, and has required semi-regular treatment for the 
condition at VA, private, and university health centers over 
the last twenty years.  The September 2005 VA examination 
noted that the in-service symptoms are now manifesting as 
neurodermatitis, with the current condition first arising as 
skin "trouble wile he was in the service in Guam."   

Given the above competent opinion, and the veteran's ability 
to report his abnormal skin conditions, the Board concludes 
that there have been constant and continual dermatological 
symptoms since service, which are productive of a constant 
neurodermatitis.  As such, the Board finds sufficient grounds 
to grant the claim.   




Analysis-New and Material Evidence/ Bilateral Shoulders

The veteran was initially denied service connection for a 
bilaterally shoulder disability in an August 1978 rating 
decision, on the basis that no current disability was noted 
in either the left or right shoulder.  The decision was not 
appealed, and became final within a year of notification.  In 
forwarding the current claim, the veteran contends that he 
does have disabilities in his bilateral shoulders, and that 
these conditions are related to his military service.  

As the initial decision to deny service connection was based 
on the lack of a current disability, in order to reopen, the 
veteran must submit evidence that relates to an unestablished 
fact necessary to substantiate the underlying claim.  See 
38 C.F.R. § 3.156.  That is, he must show that he is disabled 
in both his right and left shoulders.  Upon review, the Board 
notes diagnoses of impingement syndrome in the right shoulder 
dating from August 1988, and of arthritis in the left 
shoulder from April 2005.  He has required rotator cuff 
surgery in the right shoulder.  Clearly, the medical evidence 
establishing these diagnoses is both new and material to the 
record, and the claim for service connection will be 
reopened.  See 38 C.F.R. § 3.156.  

Analysis-Service Connection/Right Shoulder

Regarding the claim for service connection, the Board notes 
that there are complaints of right shoulder pain in service, 
with a March 1964 radiograph showing incomplete fusion of the 
hureral epiphysis.  Bursitis was also noted in the same 
month.  A September 1995 VA examination was asked to address 
a potential nexus between a current right shoulder disorder 
and service.  The associated report diagnosed bursitis and 
unequivocally stated that "it is at least as likely as not" 
that the current right shoulder disability was related to the 
in-service right shoulder problem.  The RO, inexplicably, 
sought clarification on this opinion and asked the examiner 
for an addendum.  The addendum, dated in July 2006, states 
that entering an opinion on a nexus between current and past 
disability of the right shoulder would be speculation.  This 
contrast in opinion, while puzzling, does not diminish the 
probative value of the earlier opinion.  Specifically, the RO 
determined that as the examiner did not review the claims 
file at the time of the initial examination, that the results 
obtained were inadequate.  The opinion of the RO was that the 
current right shoulder disability must have originated from a 
post-service surgery, and in entering this opinion, the RO 
supplanted a competent medical opinion with its own lay 
conclusions.  This is strictly prohibited by established 
jurisprudence, and the RO's rationale cannot be given any 
significant credence.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Moreover, with regard to the right shoulder 
disability, the service medical records clearly establish the 
claimed treatment, and thus, while the examiner did not have 
access to the records at the time of the examination, the 
statements of the veteran are substantiated by actual service 
history, and are thus highly probative.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).

Thus, with respect to the right shoulder portion of the 
claim, there is a current disability, evidence of an in-
service disability, and a link between the current and in-
service condition.  The claim for entitlement to service 
connection is granted.  


ORDER

Entitlement to service connection for a skin disorder is 
granted.  

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for disabilities 
in the right and left shoulders; with respect to the left 
shoulder, it is only to the extent that the claim is reopened 
that it is granted.  

Entitlement to service connection for a right shoulder 
disability is granted.  





REMAND

Left Shoulder

With respect to the left shoulder, the record is less clear 
as to what, if any, were the actual treatments incurred 
during service.  Indeed, treatment records in service appear 
limited to the right shoulder bursitis episode.  The Board, 
however, does note that the veteran, as a layperson, is 
competent to note certain symptoms which come to him through 
his senses, such as pain.  See Espiritu, supra.  Therefore, 
the Board does not question the veteran's assertions that he 
had some episode of pain in his left shoulder during service; 
however, the extent to which this pain manifested as an 
underlying disability (which is current and chronic) is 
unclear.  

The above decision reopens the claim for service connection, 
as an April 2005 medical opinion established a current 
diagnosis of left shoulder arthritis.  The Board, in 
reviewing the record, notes that a VA medical nexus opinion 
has not been entered which specifically addresses any 
potential relationship the current left shoulder disability 
may have with service.  Given that there are in-service 
symptoms of pain and a current diagnosis of arthritis, the 
Board finds it necessary to remand the claim so that a 
comprehensive VA orthopedic examination, addressing both the 
severity and etiology of the left shoulder condition, can be 
afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or 
etiology of any left shoulder 
disability, to include arthritis, which 
may currently be present.

3.  Following a review of the relevant 
medical evidence in the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
any left shoulder disability, to 
include arthritis, began during service 
or is otherwise linked to any incident 
of service.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  The 
examiner is requested to provide a 
rationale for any opinion provided. If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion to the extent 
possible of the directed development, 
re-adjudicate the veteran's claim.  If 
the claim remains denied, issue an 
appropriate supplemental statement of 
the case and forward the case to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


